Case: 12-60298       Document: 00512506919         Page: 1     Date Filed: 01/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 21, 2014
                                     No. 12-60298
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SHEREN NGUYEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:11-CR-9-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       A jury convicted Sheren Nguyen of transporting illegal aliens for financial
gain, a violation of 8 U.S.C. § 1324(a)(1)(A)(ii). On appeal, Nguyen contends that
the district court erred by refusing to exclude evidence of her participation in a
previous scheme to transport illegal aliens. She also contends that the district
court erred by refusing to suppress evidence derived from the traffic stop during
which she was found to be transporting the illegal aliens.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60298    Document: 00512506919      Page: 2   Date Filed: 01/21/2014

                                  No. 12-60298

      At trial, Nguyen asserted that she did not know the aliens were in the
United States illegally. On the contested issue of Nguyen’s knowledge, the
Government presented testimony from an Immigration and Customs
Enforcement agent who had previously confronted Nguyen at a Houston airport,
where Nguyen admitted that she was being paid to transport illegal aliens. The
evidence of the Houston incident was probative of Nguyen’s knowledge that she
was transporting illegal aliens, and its probative value was not substantially
outweighed by a risk of undue prejudice. See United States v. Robles-Vertiz, 155
F.3d 725, 730 (5th Cir. 1998) (holding that evidence of a prior alien-smuggling
conviction was “relevant and admissible to undercut” a defense of “an honest,
good-faith mistake” and to show that the defendant knew aliens were illegal).
      The traffic stop of Nguyen was fully justified in its inception. See United
States v. Rains, 615 F.3d 589, 594 (5th Cir. 2010). Nguyen was weaving on the
roadway, her license plate was partially obscured, and a computer check of the
license plate indicated that there was no record of it.      And the stop was
reasonable in scope. Only 10 minutes passed between the initial stop and
Nguyen’s consent to search the car, and the computer checks and citation
writing had not yet been completed. See United States v. Shabazz, 993 F.2d 431,
436-37 (5th Cir. 1993). Moreover, during the policeman’s proper questioning of
Nguyen and her passengers, “further reasonable suspicion, supported by
articulable facts” emerged. United States v. Brigham, 382 F.3d 500, 507 (5th
Cir. 2004) (en banc). In addition, Nguyen’s consent to the search, and thus to a
prolonged detention, was voluntary and not “the product of duress or coercion,
express or implied.” Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973); see
United States v. Jenkins, 46 F.3d 447, 451 (5th Cir. 1995) (setting forth factors
relevant to voluntary consent).
      The judgment of the district court is AFFIRMED.




                                       2